10

i

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:20-cv-05451-CRB Document 80-1 Filed 05/21/21 Page 1 of 3

CERTIWICATE OF SERVICE

I, the undersigned, declare that ] am over the age of 18 years and not a party to the case; I
am employed in the County of San Diego, California, where the mailing occurs; and my business
address is 320 Encinitas Blvd, Suite A Encinitas, CA 92024,

I hereby certify that on May 21, 2021, the foregoing documents below were filed with the
Clerk of the Court via CM/ECF. Notice of this filing will be sent by email to all registered
parties by operation of the Court’s electronic filing system.

1 further certify that on May 21, 2021, the foregoing documents were served on the
following parties by means in the attached service list:

Description of Document(s) filed and served:

1. PLAINTIFE’S OPPPOSITION TO DEFENDANT WALGREENS BOOTS
ALLIANCE MOTION TO DISMISS PLAINTIFE’S SECOND AMENDED
COMPLAINT FOR LACK OF PERSONAL JURISDICTION

- SEE ATTACHED SERVICE LIST -

I declare under penalty of perjury under the laws of the State of California that the
foregoing is true and correct. Executed on May 21, 2021

ee
wee

  

 

, Kristine OtamiaS

CERTIFICATE OF SERVICE

 
10
11
12

13

15

16

17

18

20
21
22
23
24
25
26
27

28

Case 3:20-cv-05451-CRB Document 80-1 Filed 05/21/21 Page 2 of 3

 

 

Attorneys for Plaintiff Susan Smith

Thomas D. Haklar, CA Bar No. 169039
Peggy J. Reali (Of Counsel} SBN 153102
LAW OFFICE OF THOMAS D. HAKLAR
320 Encinitas Blvd., Suite A

Encinitas, CA 92024

Tel: (858) 481-5454

Fax: (858) 720-9797
thaklar@haklariaw.com

Scott D. Hirsh (Pro Hae Vice)

SCOTT HIRSH LAW GROUP, PLLC
7301 W. Palmetto Park Road, #207A
Boca Raton, FL 33433

Tel: (561) 569-7062
scott@scotthirshlaweroup.com

Robert Redfearn

Robert L, Redfearn, Jr

SIMONE PEREGINE SMITH & REDFEARN
30" Floor Energy Center

1100 Poydras Street

New Orleans, LA 70163-3000

Tel: (504) 569-2030

Fax: (504) 569-2999

Robertr@spsr-law.com

Robertjr@spsr-law.com

Mark Kepple

BAILEY & WYANT, PLLC
1219 Chapline Street
Wheeling, WV 26003

Tel: (304) 233-3100

Fax: (304) 343-3133
mkepple@baileywyant.com

Joseph A. Bruno
BRUNO & BRUNO
855 Baronne Street
INew Orleans, LA 70113

 

Attorneys for Defendants Walgreens
Boots Alliance, Inc, Wagdco, LLC and
Costco Wholesale Corporation

Charles J. Stevens, CA Bar No. 106981
cstevens(@gibsondunn.com

Joshua D. Dick, SBN 268888
jdick@gibsondunn.com

Kelsey J. Helland, SBN 268853
khelland@gibsondunn.com

GIBSON DUNN & CRUTCHER LLP
555 Mission Street, Suite 3000

San Francisco, CA 94105

Tel: (415) 393-8200

Fax: (415) 393-8306

 

Kaspar J, Stoffelmayr (Pro Hac Vice)
Kaspar. stoffelmayr(@bartlitbeck.com
Katherine M. Swift (Pro Hac Vice)
Katherine.swift@bartlitbeck.com
BARTLIT BECK LLP

54 West Hubbard Street

Chicago, IL 60654

Tel: 312) 494-4400

Fax: (312) 494-4440

Alex J. Harris (Pro Hac Vice)
alex. harris@bartlitbeck.com
BARTLIT BECK LLP

1801 Wewatta Street, Suite 1200
Denver, CO 80202

Tel: (303) 592-3100

Fax: (303) 592-3140

 

 

 

CERTIFICATE OF SERVICE

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 3:20-cv-05451-CRB

Document 80-1 Filed 05/21/21 Page 3 of 3

 

Tel; (504) 525-1335
Fax: (504) 581-1493
jbruno@brunobrunclaw.com

 

 

Ted Huge

HARRIS & HUGE, LLC
180 Spring Street
Charleston, SC 29403
Tel; (843) 805-8031

Fax: (843) 636-3375
Ted@bharrisandhuge.com

 

David J. Burman (Pro Hac Vice)
DBurman@perkinscoie.com
Abha Khanna (Pro Hac Vice)
AKhanna@perkinscoie,com
PERKINS COIE LLP

1201 Third Avenue, Suite 4900
Seattle, WA 98101-3099

Tel: (206) 359-8000

Fax: (206) 359-9000

 

Abby L. Bloetscher, CA Bar No. 312759
ABloetscher@perkinscoie.com

505 Howard Street, Suite 1000

San Francisco, CA 94105

Tel: (415) 344-7000

Fax: (415) 344-7050

 

 

 

 

CERTIFICATE OF SERVICE

 

 
